 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7        JOHN CARLO FREE,

 8                               Petitioner,
                                                           C19-1551 TSZ
 9             v.
                                                           MINUTE ORDER
10        JAMES KEY,

11                               Respondent.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)   Petitioner John Carlo Free’s unopposed motion for an extension, docket
14 no. 37,  is GRANTED.    Petitioner, who is pro se, shall file his objections to the Honorable
   Mary Alice Theiler’s Report and Recommendation, docket no. 36, on or before August
15 20, 2021;

16         (2)    The Report and Recommendation, docket no. 36, is hereby RENOTED to
     August 20, 2021; and
17
            (3)     The Clerk is directed to send a copy of this Minute Order to Petitioner, to
     all counsel of record, and to Judge Theiler.
18
            Dated this 24th day of May, 2021.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Gail Glass
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
